 

 
 
SECOND Amendment to EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as
of the 1st day of January, 2011 (the “Effective Date), is entered into by and
among Thomas Properties Group, Inc., a Delaware corporation (“TPG”), Thomas
Properties Group, LP., a Maryland limited partnership (the “Operating
Partnership”) (TPG and the Operating Partnership are collectively referred to
herein as the “Company”) and John R. Sischo (the “Executive”).
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of October 13, 2004 and an Amended and Restated Employment Agreement dated as of
December 18, 2008 (collectively, “Employment Agreement”). All capitalized terms
not defined herein shall have the meanings given to them in the Employment
Agreement.
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to reflect the promotion of Executive to Co-Chief Operating Officer and to amend
the description of his duties and compensation.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
2.    Terms of Employment.
(a)Section 2(a)(i) of the Employment Agreement (“Position and Duties”) is hereby
amended to read as follows:
 
(i)“From and after June 1, 2010, the Executive has served and shall continue to
serve as Co-Chief Operating Officer of the Operating Partnership and shall
perform such employment duties as are usual and customary for such positions.
Executive shall report directly to the Chief Executive Officer and President of
TPG. At the Company's request, the Executive shall serve the Company and/or its
subsidiaries and affiliates in other offices and capacities in addition to the
foregoing. Further, the Company may, in its discretion, elect to change the
Executive's title and position to Executive Vice President with duties in the
capital markets area. In the event that the Executive, during the Employment
Period, serves in any one or more of additional capacities, the Executive's
compensation shall not be increased beyond that specified in Section 2(b) of the
Employment Agreement. In addition, in the event the Executive's service in one
or more of such additional capacities is subsequently terminated, or if the
Company elects to demote the Executive to Executive Vice President, the
Executive's compensation, as specified in Section 2(b) of this Agreement, shall
not be diminished or reduced in any manner as a result of such termination for
so long as the Executive otherwise remains employed under the terms of this
Agreement.”
 
(b)Sections (b)(i) and (ii) of the Employment Agreement (“Base Salary” and
“Annual Bonus”) are hereby amended to read as follows:
 
(i)Base Salary. Commencing on January 1, 2011, the Executive shall receive a
base salary (the “Base Salary”) of $400,000 per annum, as the same may be
increased thereafter (or thereafter decreased, but not below the initial Base
Salary). The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Employment Period, the Base Salary
shall be reviewed at least annually for possible increase (or decrease, not
below the initial Base Salary) in the Company's sole discretion, as determined
by the Company's compensation committee. Any increase in

 

--------------------------------------------------------------------------------

 

Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. The term “Base Salary” as utilized in this
Agreement shall refer to Base Salary as so adjusted.
 
(ii)Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash performance bonus (an “Annual Bonus”). The
amount of the Annual Bonus and the target performance goals applicable to the
Annual Bonus shall be determined in accordance with the terms and conditions of
said bonus plan as in effect from time to time; provided that the target Annual
Bonus from and after January 1, 2011 shall be 125% of Base Salary, with a
maximum Annual Bonus equal to 187.5% of Base Salary for extraordinary
performance. In the event the Company elects to change the Executive's title and
position to Executive Vice President with capital market responsibilities, in
that event, the target bonus will be 150% of Base Salary with 100% of Base
Salary as a target bonus and the additional 50% for extraordinary performance.
The amount of such Annual Bonus shall be determined in accordance with the terms
and conditions of said Bonus Plan in effect from time-to-time. The terms and
conditions of such Bonus Plan shall be determined by the Company's Compensation
Committee of the Board in its sole discretion.
3.    Miscellaneous.
(c)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
 
(d)Severability. The invalidity or unenforceability of any provision of this
Amendment shall not affect the validity or enforceability of any other provision
of this Amendment. In the event any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency and compliance with such applicable law.
 
(e)Entire Agreement. This Amendment is integrated with and forms a part of the
Employment Agreement, and except as expressly amended hereby, the Employment
Agreement remains in full force and effect without modification.
 
(f)Counterparts. This Amendment may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

--------------------------------------------------------------------------------

 

THOMAS PROPERTIES GROUP, INC.
a Delaware Corporation
By:
/s/ James A. Thomas        
 
James A. Thomas
Its:
Chief Executive Officer
 
 
 
THOMAS PROPERTIES GROUP, LP.,
 
a Maryland limited partnership
 
 
By:
THOMAS PROPERTIES GROUP, INC.
 
a Delaware Corportaion
 
General Partner
By:
/s/ James A. Thomas        
 
James A. Thomas
Its:
Chief Executive Officer
 
 
 
EXECUTIVE
 
/s/ John R. Sischo
 
John R. Sischo

 
 
 

 